Citation Nr: 9917413	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  97-04 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a scar over 
the right eye, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for stasis 
dermatitis of the lower extremities, currently evaluated as 
10 percent disabling.

3.  Entitlement to service connection for a visual 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1972.

This appeal arose from a September 1996 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO), which granted service connection 
for a right eyelid scar and stasis dermatitis, and which 
assigned a 10 percent disability evaluation to each, and 
which also denied entitlement to service connection for 
hemorrhoids and defective vision.  In July 1997, the RO 
issued a rating decision which granted service connection for 
hemorrhoids, assigning them a noncompensable disability 
evaluation.  The veteran testified at a personal hearing in 
February 1998, following which a rating action was issued in 
March 1999 that continued to deny the benefits sought.

As noted above, the veteran was awarded service connection 
for hemorrhoids by a rating action issued in July 1997.  In 
February 1998, he testified at a personal hearing, stating 
that this evaluation was insufficient.  The Board of 
Veterans' Appeals (Board) will accept this testimony as a 
notice of disagreement with the noncompensable evaluation 
assigned to this disorder.  He was then issued a supplemental 
statement of the case on March 10, 1999.  He was informed in 
the accompanying correspondence that he had 60 days in which 
to perfect any issues that were not included in the previous 
substantive appeal.  A statement from his representative 
received on May 27, 1999, which could be construed as a 
substantive appeal as to the issue of an increased evaluation 
for the service-connected hemorrhoids, was not received 
within the 60 day period allotted for perfecting this issue 
for appeal.  Therefore, the appeal of the evaluation for 
hemorrhoids was not perfected in a timely manner and is not 
properly before the Board for appellate consideration at this 
time.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's scar over the right eye is well healed and 
nontender.

2.  The veteran's stasis dermatitis is manifested by some 
brownish macular pigmentation over the anterior surface of 
both legs.

3.  The veteran suffers from bilateral refractive error.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the scar 
over the right eyebrow have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Code 7800 (1998).

2.  The criteria for an increased evaluation for bilateral 
stasis dermatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.7, 4.20, Code 7806 (1998).

3.  A visual disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations for a scar over 
the right eyebrow and bilateral stasis 
dermatitis of the lower extremities

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).


Scar over the right eyebrow

The service medical records had revealed that the veteran had 
suffered a wound to the right eyebrow, with no evidence of a 
skull fracture.  The pertinent evidence includes a VA 
examination conducted in June 1996.  This noted a well-healed 
scar over the right eyebrow.  The diagnosis was history of 
head and facial injuries, well-healed and asymptomatic at 
this time.

In February 1998, the veteran testified at a personal 
hearing.  He stated that his scar caused the eyelid to droop 
and had resulted in nerve damage.  A private outpatient 
treatment note from September 1998 noted the well-healed scar 
located on the forehead, near the hairline.

The veteran was examined y VA in April 1998.  This noted a 
well-healed, nontender one and 3/4 inch vertical scar over the 
mid-portion of the right forehead and eyebrow area.  The 
cranial nerves were intact.

According to the applicable rating criteria, a 10 percent 
disability evaluation is warranted for facial scars which are 
moderately disfiguring.  A 20 percent evaluation requires the 
presence of severely disfiguring scars, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips and auricles.  38 C.F.R. Part 4, Code 7800 (1998).

After a careful review of the evidence of record, it is found 
that that evidence is against the veteran's claim for an 
increased evaluation for the service-connected right eyebrow 
scar.  There is no indication that this scar is severely 
disfiguring.  The examinations performed by VA in June 1996 
and April 1998 indicated that the scar was well-healed and 
nontender.  In fact, the former examination referred to it as 
asymptomatic.  While the veteran has alleged that this scar 
resulted in nerve damage which has caused his eyelid to 
droop, no such disorder was noted during either of the VA 
examinations.  Rather, his cranial nerves were noted to be 
intact.  Therefore, it is found that the evidence currently 
of record does not support a finding of entitlement to an 
increased evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected scar over the right 
eyebrow.


Bilateral stasis dermatitis

The relevant evidence of record included a VA examination 
conducted in June 1996.  This noted several small pigmented 
areas resembling stasis dermatitis on the left shin, right 
lateral leg and on the malleolar areas.  These appeared to be 
minimal and not irritated.  The diagnosis was pigmented 
stasis dermatitis of both lower extremities.

In February 1998, the veteran testified at a personal 
hearing.  He stated that he had constant itching from his 
feet to his knees.  This reportedly had resulted in scarring 
of the legs and ankles.

The veteran submitted private outpatient treatment records 
developed between March and September 1988.  On March 9, he 
complained of a red rash on both lower extremities, as well 
as some itching.  Three different types of lesions were 
present.  There was a brown pigmentation on the lateral 
malleolus, left greater than the right; papular, almost 
scaling erythematous areas on the mid-pretibial area, left 
greater than right; and some flat small, almost reddish 
smooth non-pruritic lesions.  The diagnoses were post-
inflammatory hyperpigmentation; early lichen simplex 
chronicus; and purpra.  On September 14, thickening of the 
skin of the lateral sides of the ankles was noted.  The 
diagnosis was lichen simplex chronicus.

VA examined the veteran in April 1998.  The anterior surface 
of both legs displayed some brownish pigmentation of a 
macular nature on the pretibial areas.  These measured about 
2 and 1/2 by 1 inch on the right and 1 and 1/2 by 4 inches on the 
left.  There was no evidence of inflammation, weeping or 
bleeding.  The diagnosis was stasis dermatitis, bilateral, 
mild.

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for exfoliation, exudation, or 
itching if involving an exposed surface or extensive area.  A 
30 percent disability evaluation requires constant exudation 
or itching, extensive lesions or marked disfigurement.  
38 C.F.R. Part 4, Code 7806 (1998).

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected 
bilateral lower extremity stasis dermatitis is not warranted.  
The evidence of record reveals that the veteran's skin 
condition is manifested by brownish pigmentation on the 
anterior surfaces of both legs.  There was no objective 
indication of inflammation, weeping or bleeding.  There is no 
objective evidence of constant exudation or itching (such as 
evidence of excoriation).  There was also no evidence of 
extensive lesions or marked disfigurement.  Therefore, the 
evidence does not support a finding of entitlement to an 
increased evaluation for his service-connected stasis 
dermatitis.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected bilateral lower 
extremity stasis dermatitis.


II.  Service connection for defective 
vision

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  However, congenital or developmental 
defects as such are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. § 3.303(c) 
(1998).

The veteran's service medical records included the August 
1952 entrance examination, which noted that his visual acuity 
was 20/20 bilaterally.  During a discharge/reenlistment 
examination conducted in December 1955, he noted eye trouble 
after suffering a laceration to the right eyebrow.  However, 
the objective examination found that his visual acuity was 
20/20 bilaterally.  While he noted that he had worn glasses 
in childhood, he had worn none since.  Examinations performed 
in August 1956, January 1959 and February 1961 all found 
visual acuity of 20/20 bilaterally.  In July 1961, he was 
noted to experience asthenopia, defined as weakness or easy 
fatigue of the visual organ; this was noted in the past to be 
a diagnostic term, although it is now used mainly as a 
descriptive term.  See Dorland's Illustrated Medical 
Dictionary, pg. 158 (27th ed., 1988).  Subsequent 
examinations conducted in June 1962, March 1965, December 
1966 and June 1968 noted that his visual acuity was 20/20 
bilaterally, although asthenopia was present in June 1968.  
Visual acuity was again noted to be 20/20 bilaterally during 
the retirement examination performed in November 1971.

The veteran testified at a personal hearing in February 1998.  
He stated that he had had eye problems ever since his head 
trauma in service.

Naval Air Station treatment records developed between 1991 
and 1996, noted his complaint in December 1991 of bilateral 
conjunctiva reddening each year.  This was felt to be either 
due to allergies or bacteria.  The physical examination noted 
that the edges of both the lower and upper lids displayed 
punctuate erythematous areas.  The remainder of the 
examination was within normal limits.  The impression was 
eyelid irritation versus early infection.  On May 2, 1996, he 
reported with a complaint of having sprayed insecticide in 
the right eye.  The eye was flushed.  His vision was noted to 
be normal.  The assessment was conjunctivitis of both eyes.

VA examined the veteran in April 1998.  He stated that he had 
had a head trauma followed by intermittent blurring vision, 
which had resolved.  The objective examination noted that his 
visual acuity corrected to 20/20 bilaterally.  The 
examination was negative except for mild blepharitis of both 
the upper and lower eyelids and very mild nuclear sclerotic 
cataracts in both lenses.  The diagnoses were hyperopic 
astigmatism and presbyopia; mild nuclear sclerotic cataracts 
bilaterally; and mild blepharitis.

After a careful review of the evidence of record, it is found 
that that evidence is against a grant of service connection 
for defective vision.  The veteran has been recently 
diagnosed with blepharitis and bilateral cataracts.  However, 
there is no indication in the service medical records that 
these conditions were present in service.  Therefore, there 
is no evidence that service connection is warranted for 
either of these disorders.  He has also been diagnosed with 
refractive error (hyperopic astigmatism and presbyopia).  
Refractive error was not diagnosed in service.  Since there 
is no indication of the presence of any underlying pathology 
or disease, the evidence supports a finding that his 
refractive error is developmental in nature.  As noted, the 
applicable laws and regulations clearly state that service 
connection may only be granted for disabilities that are 
incurred in active service.  According to 38 C.F.R. 
§ 3.303(c) (1998), refractive error is not a disability 
within the meaning of the applicable legislation.  Therefore, 
service connection cannot be granted for this condition.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for 
defective vision.


ORDER

An increased evaluation for a scar over the right eyebrow is 
denied.

An increased evaluation for bilateral lower extremity stasis 
dermatitis is denied.


Service connection for defective vision is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

